[Letterhead of ComVest Capital, LLC]


 
May 19, 2009
 
ClearPoint Business Resources, Inc.
1600 Manor Drive, Suite 110
Chalfont, PA  18914


Re:  Waiver Letter
 
Dear Sirs:
 
Reference is made to the Revolving Credit and Term Loan Agreement dated as of
June 20, 2008 (the “Agreement”) by and between ComVest Capital, LLC (the
“Lender”) and ClearPoint Business Resources, Inc. (the “Borrower”).


On the date hereof, there exist Events of Default under the Agreement consisting
of the failure to pay certain principal installments required under the Term
Note issued pursuant to the Agreement.  The Lender hereby waives such Events of
Default, provided that the Lender reserves the right to collect, at a later time
(but not later than the maturity date under the Agreement), the increased
interest that the Lender was permitted to charge during the continuance of such
Events of Default.
 
The foregoing waiver is effective only in this specific instance, and is not to
be construed as a waiver of (or agreement to waive) any other Event of Default
which may exist or arise.
 



 
Very truly yours,
           
COMVEST CAPITAL, LLC
           
By:
/s/ Robert Capalbo
     
Name:  Robert Capalbo
     
Title:  SVP
 

 
Acknowledged, Confirmed and Agreed To:


CLEARPOINT BUSINESS RESOURCES, INC.
 
By:
/s/ John G. Phillips
   
Name:  John G. Phillips
   
Title:  CFO
 




--------------------------------------------------------------------------------

